Citation Nr: 0214649	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to a compensable evaluation for paralysis of the 
seventh (facial) cranial nerve (residuals of facial 
paralysis).

(The issues of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU) and increased evaluations for paralysis 
of the median nerve, left (minor) hand and lupus 
erythematosus, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and M.S.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had verified active duty from March 1959 to 
November 1961.  He had approximately 10 years and one month 
of prior active duty.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board is undertaking additional development on the issues 
of a TDIU and increased evaluations for paralysis of the 
median nerve, left (minor) hand and lupus erythematosus, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDING OF FACT

The disability of the seventh cranial nerve is non-
symptomatic. 



CONCLUSION OF LAW

The criteria for a compensable rating for paralysis of the 
seventh cranial nerve have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.31, Part 4, Diagnostic Code 8207 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
evaluation for facial paralysis.  The file shows that by RO 
correspondence, the rating decision, and the statement of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his claim, and of the respective obligations 
of the VA and him to obtain different types of evidence.  
Pertinent identified medical records have been obtained.  The 
veteran also during his hearing before the undersigned member 
of the Board testified that he was not experiencing any 
problems with his face. He also testified that he had not 
received any recent treatment for his face. 

The Board finds that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and the related VA 
regulation, have been met.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service medical records relate that in January 1957, the 
veteran was treated for erythematous plague on the left 
check.  A biopsy was recommended if the lesion did not clear.  
In January 1959, the veteran received treatment for left hand 
and left face palsy.  His complaints of left side weakness 
continued.  The veteran was hospitalized in September 1961.  
The summary included the veteran's medical history.  It was 
noted that a biopsy of a lesion of the lower lip did not show 
lupus erythematosus (LE) but was clinically compatible with 
LE.  The neurologist concluded that the weakness of the left 
hand was due to a central pyramidal nerve lesion.  It was 
determined that the veteran was disabled due to the lack of 
dexterity of the left hand.  The final diagnoses included 
paralysis of the left hand, partial, spastic typed of unknown 
etiology and lupus erythematosus, manifested by a tendency 
for the formation of erythematosus lesions of the nose, 
cheeks, and lower lip in sunlight, followed by scar 
formation.  

An October 1962 VA neurological examination showed no 
abnormality involving the seventh cranial nerve.  In November 
1962 the RO granted service connection for residuals of 
facial nerve paralysis, asymptomatic and assigned a non-
compensable rating, which has remained in effect up to the 
present.   

On VA examination conducted in August 2000, it was noted that 
his facial sensation was normal.  His face was symmetric.  
His tongue was midline.  His palate arose symmetrically.  The 
veteran had no complaints concerning the seventh cranial 
nerve.  

A hearing was conducted before the undersigned member of the 
Board in July 2002.  At that time he indicated that he did 
not have any problems with facial paralysis.  Testimony was 
also provided by his spouse and son.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4. Separate diagnostic codes identify the various 
disabilities.  

The RO has assigned a non-compensable rating for the seventh 
cranial nerve under Diagnostic Code 8207.  Pursuant to 
Diagnostic Code 8207, a 10 percent evaluation is warranted 
where there is moderate, incomplete paralysis. A 20 percent 
evaluation is warranted where there is severe, incomplete 
paralysis.  The maximum 30 percent evaluation is warranted 
where there is complete paralysis.  It is noted that the 
criteria is dependent upon relative loss of innervation of 
facial muscles.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a non-
compensable evaluation, a non-compensable evaluation will be 
assigned when the required residuals are not shown.  38 C.F.R 
§ 4.31.

To summarize the recent VA examination showed no significant 
findings involving the seventh cranial nerve.  Additionally 
the veteran had no pertinent complaints.  The Board is 
satisfied the disability involving the seventh cranial nerve 
has remained non-symptomatic.  The criteria for moderate 
incomplete paralysis have not been met.  Thus, the 
preponderance of the evidence is against the veteran's claim. 


ORDER

Entitlement to a compensable evaluation for paralysis of the 
seventh cranial nerve is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

